         Case 1:16-cv-03391-PAE Document 131 Filed 09/09/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



  SCOTT BLAIR,

                             Plaintiff,
          v.
                                                   C.A. No. 1:16-cv-03391-PAE-JLC
  ALSTOM TRANSPORTATION, INC. and
  KAWASAKI RAIL CAR, INC.,

                             Defendants.


                      DEFENDANT KAWASAKI RAIL CAR, INC.’S
               NOTICE OF APPLICATION FOR COSTS AGAINST PLAINTIFF

       PLEASE TAKE NOTICE that, upon Defendant’s Bill of Costs, the Declaration of

Sheila Mortazavi dated September 8, 2020, and the exhibits annexed thereto, and all other

pleadings and proceedings herein, Defendant will move this Court before the Orders and

Judgment Clerk, at the United States Courthouse for the Southern District of New York, located

at 500 Pearl Street, Room 250, New York, NY 10007 on September 25, 2020 at 11:30 A.M. or,

as soon thereafter as counsel may be heard, at a time and date to be determined as convenient for

the Court, for an order pursuant to Rule 54 of the Federal Rules of Civil Procedure, Local Civil

Rule 54.1, and 28 U.S.C. § 1920, granting fees and costs sought by Defendant and granting such

other relief that this Court deems proper.




                                               -1-
        Case 1:16-cv-03391-PAE Document 131 Filed 09/09/20 Page 2 of 3




Dated: September 9, 2020                   Respectfully submitted,

                                           /s/ Armin Ghiam
                                           Sheila Mortazavi
                                           Zaed M. Billah
                                           Armin Ghiam
                                           HUNTON ANDREWS KURTH LLP
                                           200 Park Avenue
                                           New York, NY 10166
                                           Telephone: (212) 309-1000
                                           Facsimile: (212) 309-1100
                                           Attorneys for Defendant
                                           Kawasaki Rail Car Inc.




                                     -2-
         Case 1:16-cv-03391-PAE Document 131 Filed 09/09/20 Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I hereby certify that on September 9, 2020, I caused the foregoing document to be

electronically filed with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to all attorneys of record.


                                                          /s/ Armin Ghiam
